DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/12/2022 has been entered. Claims 16 & 19 have been cancelled. Claims 21-22 are newly added.  Claims 1-15, 17-18, 20-22 remain pending in the application. 

	
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-11) in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground(s) that the Groups II, & III, as currently amended now contain subject matter common to Group I, and the overlap would not cause a serious search burden.  In light of the newly amended claims, requiring Groups II & III to share common subject matter as Group I, the restriction requirement is hereby withdrawn.  Claims 1-15, 17, 18, 20-22 are hereby examined on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottcher (US 2016/0010566).
Regarding independent claim 1, Bottcher discloses a method, comprising: 
receiving an indication that a combustion turbine 10 is to operate in a partial or no load condition (Para. 0002, 0003, 0023-24; the gas turbine 10 is designed to operate at a “rated power” level, and can at other operating periods, be operated at “below the rated load” or at a “part-load operation”; any period in which the gas turbine is operated in part-load would naturally be preceded by an indication that the gas turbine will be operated in the partial load); 
responsive to receiving the indication, operating the combustion turbine in the partial or no load condition, thereby generating exhaust emissions RG (Para. 0007, 0024); and 
increasing a combustion temperature in the combustion turbine in the partial or no load condition (Para. 0007, 0024, “If the gas turbine 10 is operated below its rated power and thus provides only a fraction of its maximum possible power output to the generator 11 at the compressor shaft, it is provided that, to reduce CO emissions, the combustion temperature or primary zone temperature that prevails in the combustion chamber 16 is increased”) to increase a concentration of nitrous oxides (NOx) in the exhaust emissions (implicit, an increase in combustion temperature during part-load will increase the NOx present in the exhaust gas of the combustion section; see for example, Elkady US 2011/0138766, Para. 0031, “NOx formation increases exponentially with the flame temperature”; note, based on how the claim is worded, the increase in NOx concentrations could be interpreted as being a direct result of the step of increasing the combustion temperature, hence, by increasing the combustion temperature, increase in NOx will occur) and to reduce a concentration of carbon monoxide (CO) in the exhaust emissions (Para. 0007-0008, “The increase of the exhaust-gas temperature provides an effective means for CO emissions reduction”; the decrease in CO could be interpreted as being a direct result of the step of increasing combustion temperature, hence it would naturally occur) while maintaining an exhaust gas temperature and an exhaust emissions profile of a minimum load condition in which the combustion temperature is not increased (Para. 0008-0010, 0014-15, “the combustion temperature is raised, and the added flow rate of medium selected, such that the exhaust-gas temperature that prevails after the addition of the medium is approximately equal to, or deviates only slightly from, the exhaust-gas temperature that would arise at the same location in the case of rated power without the addition of medium”; Para. 0024, Claims 7-10; the emissions are kept below a predefined threshold value by increasing the combustion temperature and by introducing a medium into the exhaust gas at the outlet of the turbine to compensate for the increase in exhaust temperature; the medium introduction keeps the exhaust gas temperature at a level that is “equal to or slightly higher than the exhaust-gas temperature that arises…. in the case of rated power”, i.e. at the same temperature as when the step of increasing combustion temperature in partial load operation is not used).  
Regarding claim 4, Bottcher discloses the method of claim 1, wherein the indication comprises a processor-generated signal, an analog signal, a sensor signal from a sensor, an artificial intelligence inference from a neural network, a user input, or other suitable signals or inputs (implicit, Para. 0003, 0024, switching the engine 10 to operate in a mode that is below its rated power, or at a partial load, would naturally be preceded by some signal or input to instruct the engine to do so; the claim limitation is very broad by reciting “or any other suitable signals or inputs”, which could be construed to encompass anything that would indicate a desire to operate in partial or no-load condition; since the disclosure of Bottcher is directed towards an operating condition of a gas turbine below its rated power, such a signal or input is inherent).  
Regarding claim 5, Botcher discloses the method of claim 1, wherein increasing the combustion temperature in the partial or no load condition comprises increasing a fuel-to-air ratio in a combustor of the combustion turbine (Para. 0024, claim 9, “wherein, for the increase of the combustion temperature, the flow rate of a fuel supplied to the combustion chamber is increased, and/or the flow rate of combustion air supplied to the combustion chamber is reduced by virtue of inlet guide vanes of a compressor of the gas turbine being rotated further in a closing direction”; an increase in flow rate of fuel or the reduced airflow from closing the inlet guide vanes would result in an increase of fuel-air ratio).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bottcher in view of Elkady (US 2011/0138766).
Regarding claims 2 & 3, Bottcher discloses the method of claim 1, but fails to disclose wherein increasing the combustion temperature comprises at least partially reducing diluent flow into a combustor of the combustion turbine; wherein at least partially reducing the diluent flow comprises at least partially closing a diluent valve.  
Elkady teaches a method of operating a combustion turbine that includes using a diluent addition system 132 to add a diluent flow to the combustor 110 by controlling a valve 128 that regulates flow of a recirculated exhaust gas stream that is used as the diluent (Para. 0029-30) to reduce NOx concentrations and reduce combustion temperature during normal engine operations (Para. 0031-32).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a step of introducing a diluent flow into the combustor by controlling the diluent flow with a diluent valve, as taught by Elkady, into the method of Bottcher, in order to control NOx concentrations and combustion flame temperatures during operation of the combustion turbine (Elkady Para. 0029-32). The use of diluent flow injection into a combustor is also very well-known in the art of combustion turbines for controlling combustion emissions and flame temperature.
Bottcher in view of Elkady still fails to teach increasing the combustion temperature comprises at least partially reducing diluent flow into a combustor of the combustion turbine. 
Elkady does teach that the addition of diluent into the combustor reduces flame temperature by the diluent absorbing some of the heat generated during combustion (Para. 0032).
Consequently, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to help increase the combustion temperature during the partial or no-load condition by decreasing a diluent flow to the combustor, in the method of Bottcher in view of Elkady, since Elkady teaches diluent addition being for flame temperature reduction and decrease in NOx formation (Elkady Para. 0032), and one of ordinary skill in the art would know that doing the opposite by decreasing diluent flow would consequently result in an increase in the combustion temperature and NOx formations. 


Claim 6, 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bottcher in view of Ellis (US 2014/0150438).
Regarding claim 6, Bottcher discloses the method of claim 5, but fails to explicitly disclose wherein increasing the fuel-to-air ratio comprises at least partially opening a fuel valve.  
Ellis teaches a fuel valve 27 (“fuel control valve”) used to control a flow of fuel to a combustor 22, and thereby control a fuel-air mixture to the combustor, during a turndown mode of a gas turbine engine 10 (Para. 0019, 0025).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a fuel valve, as taught by Ellis, into the method of Bottcher, in order to provide a control device to control a flow rate of fuel to the combustor, and thereby control the fuel-air ratio (Ellis Para. 0019, 0025).
Regarding claim 7, Bottcher discloses the method of claim 1, but fails to disclose wherein increasing the combustion temperature comprises adjusting a plurality of fuel delivery valves to direct fuel flow into one or more fuel nozzles and into a combustor of the combustion turbine.  
Bottcher does teach adjusting a fuel flow rate (i.e. increasing fuel flow rate) into the combustor to increase the combustion temperature (Claim 9, Para. 0024). 
Ellis teaches a method of operating a gas turbine engine 10 in a turndown mode (Abstract) including adjusting a plurality of fuel delivery valves 27 that direct fuel flow to one or more fuel nozzles into a combustor 22 (Para. 0019).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated adjusting a plurality of fuel delivery valves to direct fuel to one or more fuel nozzles, as taught by Ellis, into the method of Bottcher, in order to control the fuel-air mixture delivered to the combustor (Ellis Para. 0019), and to facilitate the increase in fuel flow rate used to increase the combustion temperature as taught in Bottcher (Bottcher Para. 0024, claim 9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bottcher in view of Crawley (US 2009/0053036).
Regarding claim 8, Bottcher discloses the method of claim 1, but fails to disclose wherein increasing the combustion temperature comprises at least partially opening one or more bleed valves in a compressor of the combustion turbine, or between compressors of the combustion turbine.  
Crawley teaches a method of operating a gas turbine 100 including increasing the combustion temperature to inhibit CO formation (Para. 0015), comprising at least partially opening one or more bleed valves 170 in a compressor 110 of the combustion turbine, or between compressors of the combustion turbine (Fig. 2, Para. 0018-19, “FIG. 2 shows a compressor recirculation configuration 175. In this configuration 175, the inlet bleed heat line 160 is connected directly to the compressor 110. Compressor air also can be extracted at any stage and then reintroduced to an earlier stage where needed. Recirculating the air from the compressor 110 thus may improve surge margins without an impact on the overall efficiency found in the use of the inlet bleed heat because such inlet bleed heat impacts the entire flow path of the compressor 110 (FIG. 1). The recycled air enables operation at lower angles for the inlet guide vanes 150 so as to reduce core airflow and raise combustion temperatures in the combustor 130.”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated at least partially opening one or more bleed valves in a compressor, as taught by Crawley, into the method of Bottcher, in order provide a compressor bleed and recirculation that can improve surge margins, and be used in an inlet bleed heat system, enabling lower inlet guide vane angles to increase the combustion temperature (Crawley Para. 0019).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bottcher in view of McDeed (US 2015/0204214).
Regarding claims 9-11, Bottcher discloses the method of claim 1, but fails to disclose the method comprising increasing catalyzation in a catalyst assembly to treat emission gases to compensate for increased emission gases during the partial or no load condition; wherein the catalyst assembly comprises a carbon monoxide catalyst, a nitrogen oxides catalyst, an unburned hydrocarbon catalyst, or other suitable catalysts; wherein increasing catalyzation comprises selectively changing temperature of one or more inputs to the catalyst assembly or one or more components of the catalyst assembly.
McDeed teaches in a partial/low-load mode of operation of a gas turbine 1, increasing catalyzation in a catalyst assembly 120, 130,140, 150, 160 (CO catalysts, SCR catalysts, and ammonia injection grid 120) to treat emission gases (CO and NOx) to compensate for increased emission gases during the partial or no load condition (Para. 0033-34); wherein the catalyst assembly comprises a carbon monoxide catalyst 130, 140, 150 a nitrogen oxides catalyst 160, an unburned hydrocarbon catalyst, or other suitable catalysts (Fig. 2, Para. 0032); wherein increasing catalyzation comprises selectively changing temperature of one or more inputs to the catalyst assembly or one or more components of the catalyst assembly (Para. 0032-35, the input characteristics of the exhaust gas into the catalyst assembly is controlled by adjusting operation of the steam generation plant, by maintaining HP drum 52 and throttling down a HP steam turbine inlet control valve, at a pressure for higher load ranges, to maintain the high reaction rates of the catalysts even during lower loads).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the method of Bottcher , increasing a catalyzation in a catalyst assembly to treat mission gases, using a CO catalyst and NOx catalysts, by adjusting a temperature of an input to the catalyst assembly, as taught by McDeed, in order to further treat the CO and NOx within the exhaust gases during partial or no-load conditions, while also maintaining the higher reaction rates of the catalysts to optimize the catalyst assembly operation during lower loads (McDeed Para. 0032-35).


Claims 12-14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2014/0150438) in view of Bottcher.
Regarding independent claim 12 & claim 21, Ellis discloses a system (Ellis Fig. 1), comprising: 
a combustion turbine 12; 
a plurality of sensing devices 62 (“various sensors”, Fig. 1, Para. 0022-23); and 
a controller 60 configured to execute a plurality of actions to control gas concentrations and gas mass flows in emission gases in compliance with emission targets, wherein the plurality of actions comprises: 
receiving an indication that the combustion turbine is to operate at a load lower than a full-load (Fig. 2, step 104, Para. 0030, automatic transition to a “turndown condition”); 
determining operation parameters corresponding to the load lower than the full- load (Para. 0025, “the controller 60 is configured to receive a user input that corresponds to a value, limit or range for one or more operational boundary conditions of the thermal power plant to be maintained during turndown operation and/or while transitioning the gas turbine 12 into turndown operation”); 
operating at the load lower than the full-load using the operation parameters (Para. 0025-26, “In embodiments where multiple operational boundary condition values are inputted, the controller 60 may include an algorithm which prioritizes the operational boundary limits based on operator preference or power plant demands…The software algorithm is designed such that the most limiting plant operational boundary becomes the loop in control, and thus the turbine control system will adjust fuel, air, temperature, and/or load to accommodate the boundary condition”); and 
controlling a combustion temperature in the combustion turbine based at least in part on operating at the load lower than the full-load to control a concentration of a first emission gas type (NOx) and to a concentration of a second emission gas type (CO; Para. 0028-33, firing temperature, carbon monoxide emissions limit, and nitrogen oxide limit are monitored and controlled).  
Ellis fails to explicitly disclose increasing a combustion temperature in the combustion turbine based at least in part on operating at the load lower than the full-load to increase a concentration of a first emission gas type and to reduce a concentration of a second emission gas type; wherein the first emission gas type comprises nitrous oxides (NOx) and the second emission gas type comprises carbon monoxide (CO).  .  
Bottcher teaches a system including a combustion turbine 10, and operating the combustion turbine in a low load condition (Para. 0002, 0003, 0023-24) by increasing a combustion temperature in the combustion turbine based at least in part on operating at the load lower than the full-load to increase a concentration of a first emission gas type that is nitrous oxides (NOx; implicit, an increase in combustion temperature will increase the NOx present in the exhaust gas of the combustion section; see, for example, Ellis Para. 0005, NOx emissions in exhaust are related to combustor hot gas temperature, and Elkady US 2011/0138766, Para. 0031, “NOx formation increases exponentially with the flame temperature”) and to reduce a concentration of a second emission gas type that is carbon monoxide (CO, Para. 0007, 0024, “If the gas turbine 10 is operated below its rated power and thus provides only a fraction of its maximum possible power output to the generator 11 at the compressor shaft, it is provided that, to reduce CO emissions, the combustion temperature or primary zone temperature that prevails in the combustion chamber 16 is increased”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the step of increasing a combustion temperature in the combustion turbine to increase concentrations of a first emission gas type (NOx) and reduce concentration of a second emission gas type (CO), as taught by Bottcher, into the controller of the system of Ellis, in order to provide a step for ensuring the gas turbine operates in compliance with CO emissions threshold values while retaining a high efficiency of operation during partial load operations, since CO formation decreases with increased combustion temperature (Bottcher Para. 0003, 0005, 0007, 0024).  Ellis already teaches that during operations where the combustion turbine load requirement is decreased below base-load, when the hot gas temperature falls below a certain temperature threshold, CO can exceed permitted emissions levels (Ellis Para. 0005), and also teaches the combustion turbine can be operated to stay within emissions compliance by monitoring and adjusting various parameters, such as firing temperature (Ellis Para. 0006, 0010, 0022).  From Bottcher, increasing the combustion temperature during partial load operation can decrease CO concentrations in the combustor exhaust, and one of ordinary skill in the art would thus know to incorporate such a control action in response to CO concentrations exceeding a permitted value during partial load.  Ellis also teaches that the controller can prioritize certain operational boundaries during certain periods (Ellis Para. 0026), and consequently, an increase in NOx resulting from the increased combustion temperature to reduce CO could become less prioritized (particularly when other actions can be performed to compensate, Bottcher Para. 0010).
Regarding claim 13, Ellis in view of Bottcher teaches the system of claim 12, but fails to teach wherein increasing the combustion temperature comprises controlling an air supply to a compressor of the combustion turbine.  
Bottcher teaches increasing the combustion temperature comprises controlling an air supply to a compressor of the combustion turbine (Para. 0024, claim 9, “wherein, for the increase of the combustion temperature … the flow rate of combustion air supplied to the combustion chamber is reduced by virtue of inlet guide vanes of a compressor of the gas turbine being rotated further in a closing direction”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated increasing combustion temperature by controlling an air supply to a compressor of the combustion turbine, as taught by Bottcher, into the system of Ellis, in order to control the fuel-air ratio by manipulating inlet guide vanes of the compressor while maintaining or increasing a fuel flow rate (Bottcher, Para. 0024, claim 9). 
Regarding claim 14, Ellis in view of Bottcher teaches the system of claim 12, but fails to teach wherein increasing the combustion temperature comprises controlling a fuel supply to a combustor of the combustion turbine.  
Bottcher teaches increasing the combustion temperature comprises controlling a fuel supply to a combustor of the combustion turbine (Para. 0024, claim 9, “wherein, for the increase of the combustion temperature, the flow rate of a fuel supplied to the combustion chamber is increased”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated increasing combustion temperature by controlling a fuel supply to a compressor of the combustion turbine, as taught by Bottcher, into the system of Ellis, in order to control the fuel-air ratio by adjusting the fuel flow rate to increase, while maintaining or reducing the air supply into the compressor (Bottcher, Para. 0024, claim 9). 

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Bottcher, further in view of McDeed.
Regarding claim 15, Ellis in view of Bottcher teaches the system of claim 12, but fails to teach wherein the plurality of actions comprises dynamically increasing catalyzation in a catalyst assembly used to treat emission gases to meet emission targets to compensate for the increased combustion temperature during the operating at the load lower than the full-load, wherein dynamically increasing catalyzation in the catalyst assembly comprises increasing injection of a reductant to treat emission gases of the first emission gas type.  
Bottcher teaches compensating for the increased combustion temperature during the operating at the load lower than the full-load by injection of a reductant (a vaporous or liquid medium) to treat emission gases of the first emission gas type (NOx, Para. 0010, 0024, claim 7).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the injection of a reductant into the exhaust gases to treat the emissions gases of the first emission gas type, as taught by Bottcher, into the system of Ellis in view of Bottcher, in order to treat the exhaust gases for NOx in response to the increase in combustion temperatures used to reduce CO emissions (Bottcher Para. 0010, 0024, claim 7).
Ellis in view of Bottcher still fails to teach dynamically increasing catalyzation in a catalyst assembly used to treat emission gases to meet emission targets to compensate for the increased combustion temperature during the operating at the load lower than the full-load, wherein dynamically increasing catalyzation in the catalyst assembly comprises increasing injection of a reductant to treat emission gases of the first emission gas type.  
McDeed teaches using a catalyst assembly 120, 130,140, 150, 160 (Fig. 2, CO catalysts, SCR catalysts, and ammonia injection grid 120) used to treat emission gases to meet emission targets (stack compliant levels), and dynamically increasing catalyzation in a catalyst assembly (Para. 0032-35, by adjusting operation of the steam generation plant, by maintaining HP drum 52 and throttling down a HP steam turbine inlet control valve, at a pressure for higher load ranges, to maintain the high reaction rates of the catalysts even during lower loads), while also injecting a reductant to treat emission gases (using ammonia injection grid 120 to facilitate NOx reduction in the catalyst, Para. 0031-32), during a partial/no-load condition (“turndown state”) of the combustion turbine (Para. 0032-34).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the system of Ellis in view of Bottcher, dynamically increasing a catalyzation in a catalyst assembly to treat mission gases, using a catalyst assembly, by dynamically increasing catalyzation in the catalyst assembly and injecting a reductant to treat the emissions gases during a partial/no-load condition, as taught by McDeed, in order to further treat the CO and NOx within the exhaust gases during partial or no-load conditions, while also maintaining the higher reaction rates of the catalysts to optimize the catalyst assembly operation during lower loads (McDeed Para. 0032-35).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of McDeed.
Regarding independent claim 17, Ellis teaches a system (Fig. 1), comprising: 
a combustion turbine 12; 
a plurality of sensing devices 62 (Para. 0023-24); 
a controller 60 configured to execute a plurality of actions to control gas concentrations and gas mass flows in the emission gases in compliance with emission targets (Para. 0022-25), wherein the plurality of actions comprises: 
receiving an indication that the combustion turbine is to operate in a partial or no load condition (Fig. 2 step 104, Para. 0030); 
based at least in part on the indication, determining operation parameters corresponding to the partial or no load condition (Para. 0025, “the controller 60 is configured to receive a user input that corresponds to a value, limit or range for one or more operational boundary conditions of the thermal power plant to be maintained during turndown operation and/or while transitioning the gas turbine 12 into turndown operation”; Para. 0032-34, Fig. 2, steps 106-108); 
operating the combustion turbine in the partial or no load condition using the operation parameters (Para. 0025-26, “In embodiments where multiple operational boundary condition values are inputted, the controller 60 may include an algorithm which prioritizes the operational boundary limits based on operator preference or power plant demands…The software algorithm is designed such that the most limiting plant operational boundary becomes the loop in control, and thus the turbine control system will adjust fuel, air, temperature, and/or load to accommodate the boundary condition”; Fig. 2, step 110); 
utilizing the plurality of sensing devices 62 to measure performance-related parameters of the combustion turbine (Para. 0022-24, temperature sensors, pressure sensors, humidity sensors, flow sensors, speed sensors, etc.); and 
adjusting the operation of the combustion turbine based at least in part on the performance-related parameters during the operation in the partial or no load condition (Fig. 2, steps 106-110, Para. 0031-0033).  
Ellis fails to disclose a catalyst assembly configured to treat emission gases from the combustion turbine to meet emission targets.
McDeed teaches a gas turbine plant having a catalyst assembly 120, 130,140, 150, 160 (Fig. 2, CO catalysts, SCR catalysts, and ammonia injection grid 120) configured to treat emission gases from the combustion turbine to meet emission targets (Para. 0031-35, the catalyst assembly is controlled to meet stack compliant levels for CO and NOx).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a catalyst assembly configured to treat emission gases to meet emission targets, as taught by McDeed, into the system of Ellis, in order to maintain emissions at compliant levels by reducing remaining CO and NOx within the exhaust during normal operations of the combustion engine, and during low loads (McDeed Para. 0032-35).  Catalyst assemblies for treating combustion turbine exhaust gas are very-well known in the art of gas turbine plants.
Regarding claim 18, Ellis in view of McDeed teaches the system of claim 17, and Ellis further teaches wherein the plurality of sensing devices 62 are configured to provide distributed temperature and emission sensing by deploying a first portion of temperature sensors, emission sensors, and/or models before emission gases enter the catalyst assembly (using sensors 62 placed before the exhaust diffuser 38 and HRSG 44, Ellis Fig. 1) and deploying a second portion of the temperature sensors, emission sensors, and/or models after the emission gases exit from the catalyst assembly (sensors 62 that are after the HRSG in the stack 40, Ellis Fig. 1, Para. 0022-23, 0027).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of McDeed, further in view of Menon (US 2014/0283523).
Regarding claim 20, Ellis in view of McDeed teaches the system of claim 17, but fails to teach wherein operating the combustion turbine in the partial or no load condition comprises increasing a combustion temperature in a combustor by changing a mixture of different fuel types used in the combustion turbine.  
	Menon teaches a combustion turbine 10 having a combustor 14 that utilizes plural fuels 20 & 22, wherein the plural fuels are blended, with a controller adjusting the fuel blend mixture based on monitored operating parameters that include combustor temperature, NOx emissions, and CO emissions, to achieve a desired level of operation (Para. 0016, the blending can be regulated based on a feedback loop that controls one or more operating parameters, which can include combustor temperature).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Ellis in view of McDeed to include the use of multiple fuels that can have their mixtures adjusted based on monitored parameters, as taught by Menon, in order to provide flexibility in the operation of the combustion turbine by providing multiple fuel types, and to be able to control the chemical composition of the fuel mixture delivered to the combustor to adjust monitored parameters, including combustor temperature, and exhaust emissions (Menon Para. 0016).  Knowing that the combustion temperature can be affected by adjusting the fuel mixture of different fuel types, as taught in Menon, one skilled in the art would have known to utilize the adjustment of fuel mixture to affect the combustion temperature, such as during low or no-load conditions to increase the combustion temperature to achieve a desired level of performance.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of McDeed, further in view of Bottcher.
Regarding claim 22, Ellis in view of McDeed teaches the system of claim 17, but fails to teach wherein adjusting the operation of the combustion turbine comprises increasing a concentration of nitrous oxides (NOx) in the exhaust emissions and reducing a concentration of carbon monoxide (CO) in the exhaust emissions.
Ellis does teach controlling the system with the controller to maintain a compliance with NOx and CO emissions requirements (Para. 0022).
Bottcher teaches a system including a combustion turbine 10, and operating the combustion turbine in a low load condition (Para. 0002, 0003, 0023-24) by increasing a combustion temperature in the combustion turbine based at least in part on operating at the load lower than the full-load to increase a concentration of nitrous oxides (NOx; implicit, an increase in combustion temperature will increase the NOx present in the exhaust gas of the combustion section; see, for example, Ellis Para. 0005, NOx emissions in exhaust are related to combustor hot gas temperature, and Elkady US 2011/0138766, Para. 0031, “NOx formation increases exponentially with the flame temperature”) and to reduce a concentration of carbon monoxide (CO, Para. 0007, 0024, “If the gas turbine 10 is operated below its rated power and thus provides only a fraction of its maximum possible power output to the generator 11 at the compressor shaft, it is provided that, to reduce CO emissions, the combustion temperature or primary zone temperature that prevails in the combustion chamber 16 is increased”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the step of increasing a combustion temperature in the combustion turbine to increase concentrations nitrous oxides (NOx) and reduce concentration of carbon monoxide (CO), as taught by Bottcher, into the controller of the system of Ellis in view of McDeed, in order to provide a step for ensuring the gas turbine operates in compliance with CO emissions threshold values while retaining a high efficiency of operation during partial load operations, since CO formation decreases with increased combustion temperature (Bottcher Para. 0003, 0005, 0007, 0024).  Ellis already teaches that during operations where the combustion turbine load requirement is decreased below base-load, when the hot gas temperature falls below a certain temperature threshold, CO can exceed permitted emissions levels (Ellis Para. 0005), and also teaches the combustion turbine can be operated to stay within emissions compliance by monitoring and adjusting various parameters, such as firing temperature (Ellis Para. 0006, 0010, 0022).  From Bottcher, increasing the combustion temperature during partial load operation can decrease CO concentrations in the combustor exhaust, and one of ordinary skill in the art would thus know to incorporate such a control action in response to CO concentrations exceeding a permitted value during partial load.  Ellis also teaches that the controller can prioritize certain operational boundaries during certain periods (Ellis Para. 0026), and consequently, an increase in NOx resulting from the increased combustion temperature to reduce CO could become less prioritized (particularly when other actions can be performed to compensate, Bottcher Para. 0010).
Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741